--------------------------------------------------------------------------------

EXHIBIT 10.79


EXTENSION AGREEMENT


This AGREEMENT (this "Agreement") is dated as of March 31, 2014 and made
between:



(1) FAR EAST ENERGY (BERMUDA), LTD., a company incorporated in Bermuda with its
registered office at Clarendon House, 2 Church Street, Hamilton HM II, Bermuda
with registration number 36700 (the "Borrower");




(2) FAR EAST ENERGY CORPORATION, a company incorporated in the State of Nevada,
United States of America, with its registered office at 711 S. Carson Street,
Suite 4, Carson City, Nevada with registration number NV20001201882 (the
"Guarantor"); and




(3) STANDARD CHARTERED BANK as lender (the "Lender").



PRELIMINARY STATEMENTS:



(A) The Borrower, the Guarantor and the Lender are parties to that certain
Facility Agreement dated as of November 28, 2011 as amended by an Amendment
Letter Agreement dated as of May 21, 2012, as further amended by a Second
Amendment to Facility Agreement dated as of November 28, 2012, as further
amended by a Third Amendment to Facility Agreement dated as of December 18,
2012, as further amended by a Fourth Amendment to Facility Agreement dated as of
January 8, 2013, as further amended by a Fifth Amendment to Facility Agreement
dated as of January 15, 2013, and as further amended as of December 31, 2013
(the "Facility Agreement"), providing for a secured term loan facility for the
purposes described therein.




(B) The Facility is fully drawn in the amount of U.S.$21,000,000.00.




(C) The Loans made under the Facility are due to be repaid on the Termination
Date of April 15, 2014.




(D) Accrued interest on each Loan in the aggregate amount of U.S.$ 165,893.59 is
due on April 15, 2014.




(E) The Borrower has requested that the Termination Date under the Facility
Agreement be extended for a period of up to three (3) Months.




(F) As a condition precedent to the extension of maturity of the Loans the
Borrower shall, among other things, pay to the Lender all interest accrued and
payable under the Facility Agreement as of the Effective Date.



NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:



1. INTERPRETATION




1.1 Definitions



In this Agreement:


"Effective Date" means the date on which the Lender confirms to the Borrower
that it has received all of the documents and other evidence required under
Clause 2 (Conditions Precedent and Effectiveness) of this Agreement in form and
substance satisfactory to the Lender.
1

--------------------------------------------------------------------------------




1.2 Interpretation




(a) Capitalized terms used and not defined in this Agreement have the meaning
ascribed to them in the Facility Agreement.




(b) The provisions of clause 1.2 (Construction) of the Facility Agreement apply
to this Agreement as if they were set out in full in this Agreement, except that
references therein to 'this Agreement' are to be construed as references to this
Agreement.




2. CONDITIONS PRECEDENT AND EFFECTIVENESS



It shall be a condition precedent to the effectiveness of this Agreement that
the Lender has received all of the following documents and other evidence in
form and substance satisfactory to the Lender:



2.1 The following documents in respect of the Obligors:




(a) A copy of the constitutional documents of each Obligor.




(b) A copy of a resolution of the board of directors of each Obligor:




(i) approving the terms of, and the transactions contemplated by, this Agreement
and resolving that it execute this Agreement;




(ii) authorizing a specified person or persons to execute this Agreement on its
behalf;




(iii) authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by it under or
in connection with this Agreement; and




(iv) in the case of a Guarantor, resolving that it is in the best interests of
the relevant guarantor to enter into the transactions contemplated by this
Agreement.




(c) A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above.




(d) A certificate of an authorized signatory of the relevant Obligor certifying
that each copy document relating to it specified in this Clause 2 (Conditions
Precedent and Effectiveness) is correct, complete and in full force and effect
as at a date no earlier than the Effective Date.




(e) A certificate as to the existence and good standing (including verification
of tax status, if available) of each Obligor from the appropriate governmental
authorities in such Guarantor's jurisdiction of organization, in form and
substance satisfactory to the Lender and its legal advisors.




2.2 A duly executed original of this Agreement.




2.3 Evidence that any interest payable by the Borrower under the Facility
Agreement has been paid.

2

--------------------------------------------------------------------------------




2.4 Legal opinion of Baker & McKenzie LLP, legal advisors to the Borrower and
the Guarantor, in respect of New York law in substantially the form distributed
to the Lender prior to signing this Agreement.




2.5 Evidence that all costs and expenses of the Lender (including professional
fees) incurred prior to the Effective Date in connection with the Group, the
Finance Documents and this Agreement have been paid by the Borrower.




2.6 A copy of any other Authorization or other document, opinion or assurance
which the Lender considers to be necessary in connection with the entry into and
performance of the transactions contemplated by any Finance Document.




3. REPRESENTATIONS AND WARRANTIES



Each Obligor jointly and severally represents and warrants to the Lender on the
date of this Agreement and on the Effective Date that:



(a) The obligations expressed to be assumed by it in this Agreement are (subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors rights generally) legal, valid,
binding and enforceable obligations.




(b) All of the representations and warranties contained in clauses 18.1 – 18.29
(Representations) of the Facility Agreement are true and correct.




4. EXTENSION OF MATURITY OF THE LOANS




4.1 Subject to the conditions set forth in Clause 2 hereof, effective as of the
Effective Date the Lender hereby agrees to extend the Termination Date under the
Facility Agreement to July 15, 2014 (except that, if the Termination Date would
otherwise fall on a day which is not a Business Day, it will instead be the
immediately preceding Business Day), provided that, if the Loans are not repaid
in full on such date, an additional payment in the amount of $105,000 (the
"Additional Payment") shall be due by the Borrower to the Lender on the
Termination Date.




4.2 It is further agreed that if the Additional Payment is not made when due,
such Additional Payment shall constitute an Unpaid Sum (as defined in the
Facility Agreement) accruing default interest at the rate set forth in Clause
3.8 and shall be subject to the provisions set forth therein.




5. RELEASE OF LENDER AND RELATED PARTIES




5.1 Each Obligor voluntarily and knowingly releases, holds harmless, and forever
discharges the Lender and each of the Lender's predecessors, agents,
shareholders, partners, directors, officers, employees, representatives,
professionals and their respective successors and assigns (the "Released
Parties") from all possible claims, demands, actions, causes of action, damages,
costs or expenses, and liabilities whatsoever, known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, or conditional, at
law or in equity, originating in whole or in part on or before the Effective
Date which any Obligor may now or hereafter have against any of the Released
Parties and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations, or otherwise, including, without limitation,
the exercise of any rights and remedies under, and all other matters relating
to, the Finance Documents, and the negotiation and execution of this Agreement.

3

--------------------------------------------------------------------------------




6. MISCELLANEOUS




6.1 Limited Waiver



Without limiting the generality of the provisions of Clause 33 (Amendments and
Waivers) of the Facility Agreement, the consent set forth herein shall be
limited precisely as written and is provided solely for the purpose of extending
the maturity of the Loans, and this Agreement does not constitute, nor should it
be construed as, a waiver of compliance by the Obligors of any other term,
provision or condition of the Facility Agreement or any other instrument or
agreement referred to therein.



6.2 Finance Document



This Agreement is a Finance Document.



6.3 Costs and expenses



The Borrower agrees that the provisions of clause 16 (Costs and Expenses) of the
Facility Agreement shall apply to this Agreement.



6.4 Counterparts



This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.



6.5 Reservation of rights



The Parties reserve all rights with respect to any continuing or future Default.



6.6 Confirmations




(a) The Guarantor hereby acknowledges that it has read this Agreement and
consents to its terms, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Agreement, its guarantee of the Borrower's obligations
under the Finance Documents (the "Guaranteed Obligations") shall not be impaired
or affected and such guarantee is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects.




(b) The Obligors acknowledge and agree that (i) all liens evidenced by the
Facility Agreement and the Security Documents are hereby ratified, confirmed and
continued, (ii) the extension of maturity of the Loans pursuant to this
Agreement, the other agreements set forth herein and the execution of this
Agreement shall not constitute a re-grant of any existing Security granted in
connection with the Facility Agreement (the "Existing Security"), (iii) the
Existing Security shall remain in full force and effect after giving effect to
this Agreement, and (iv) the Existing Security extends to the Guaranteed
Obligations as amended pursuant to this Agreement.




6.7 Governing law



THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).


[Signature page follows]
4

--------------------------------------------------------------------------------

This Agreement has been entered into as of the date stated at the beginning
hereof.


SIGNATORIES
 


BORROWER:
 
 
 
 
FAR EAST ENERGY (BERMUDA), LTD.
 
 
 
 
By:
/s/ Michael R. McElwrath
 
Name:
Michael R. McElwrath
 
Title:
Chairman
 
 
 
 
 
GUARANTOR:
 
 
 
 
FAR EAST ENERGY CORPORATION
 
 
 
 
By:
/s/ Michael R. McElwrath
 
Name:
Michael R. McElwrath
 
Title:
Chief Executive Officer & President
 
 
 
 
 
LENDER:
 
 
 
 
STANDARD CHARTERED BANK
 
 
 
 
By:
/s/ P.A. Johnson
 
Name:
P.A. Johnson
 
Title:
Regional Head
 
 
 
 
 
 
 
By:
/s/ Marc Chait
 
Name:
March Chait
 
Title:
Director
 





Signature page to Extension Agreement

--------------------------------------------------------------------------------